In a separation action, defendant appeals from an order awarding plaintiff temporary alimony of $150 a week and a counsel fee of $1,200, and awarding custody of an infant child of the parties to respondent during the pendency of the action. Order modified by reducing the alimony to $100 a week and the counsel fee to $1,000, and as so modified, order affirmed, without costs. This action should be tried promptly, and at that time the trial court will be *979able to determine, on proof taken, the amount of permanent alimony to be awarded. The respondent may, if she be so advised, apply at that time for additional counsel fees, including fees for services rendered by her counsel on this appeal. Whether respondent is entitled to additional counsel fees for services, including this appeal, is left for determination by the trial court. Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.